El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Trátase de nn recurso de apelación interpuesto contra una orden que reza en parte como sigue:
“Resolviendo la moción del promovente Julio Otero Rivera, de fecha. 13 de junio de 1917, solicitando la reconsideración de la orden de 9 de junio del año en curso 1917 denegando aprobar la declara-toria de herederos del finado Dionisio Eleuterio Arroyo y Striker, y acompañando una nueva certificación expedida por el cura párroco de esta .ciudad; la corte es dé opinión que tampoco la nueva certifi-cación acredita que el causante Dionisio Eleuterio Arroyo y Striker era hijo reconocido de Isidoro Arroyo. Si bien es verdad que el cura párroco certifica que se encuentra en los archivos parroquiales un documento que dice así:
“ ‘Dionisio Eleuterio, No. -, a 9 de octubre del año pasado, hijo reconocido de Don Isidoro Arroyo y de Doña Oeferina Striker, *84abuelos paternos Don Isidoro Arroyo, difunto y Doña Juana Budia y maternos Don Enrique Striker difunto y de Doña Manuela Seguinó. Padrinos Don Martín Más y Doña Pilar Cario.
“ ‘Reconozco este niño que consta en la partida que antecede por mi hijo natural, queriendo sea este documento de reconocimiento en forma. Mayagüez y marzo 16 de 1851. Isidoro Arroyo. ’
“No aparece de modo alguno hechos que demuestren que es un documento auténtico y que el reconocimiento se hizo por Isidoro Arroyo de acuerdo con las leyes en vigor en la fecha en que celebró el bautismo del dicho .Dionisio Eleuterio Arroyo y Striker, no siendo por tanto la nueva certiñeación un documento fehaciente. La corte deniega de nuevo hacer la declaratoria de herederos que se interesa. ’ ’
Con la certificación descrita en la orden que se acaba de citar se acompañó otra, que no menciona el juez de distrito; cuyo1" tenor literal es como sigue:
“Dionisio Eleuterio. — B; En esta parroquia de Nuestra Señora de Candelaria de la Villa de Mayagüez a diez y seis de marzo de mil ocho-cientos cincuenta y uno: yo Presbítero Don Domingo de Villanueva, Caballero de la Real Orden Americana, de Tsabel la Católica, y Cura Teniente de ella: bauticé solemnemente, puse óleo y Crisma a Dionisio Eleuterio que nació a nueve de octubre del año pasado, hijo natural reconocido de Don Isidoro Arroyo y Me Doña Ceferina Striker de esta feligresía, como consta del documento que obra en este archivo, abuelos paternos Don Isidoro Arroyo, difunto, y Doña Juana Budia, y maternos Don Enrique Striker y Doña Manuela Seguinó. Fueron sus padrinos, Don Martín Más y Doña Pilar Carlos a quienes advertí el parentesco espiritual y obligaciones de que doy fe. Domingo de Villanueva. Hay un sello que dice: Parro-quia de Nuestra Señora de Candelaria, Mayagüez, P. R. La par-tida anterior es una copia exacta y fiel de la original folio 117, libro 20. Firmado: Juan'A. Lynch, C. ss. R., Vicario.”
La certificación de la partida de bautismo expresamente se refiere a un documento que se halla en el archivo parro-quial como prueba de la verdad de lo que en la misma se hace constar respecto al estado civil del niño. Después de sesenta y seis años se encuentra en el archivo parroquial el documento inserto en la orden contra la que se ha interpuesto ol presente recurso. Es de la misma fecha de la partida de *85marzo 16 de 1851. Los términos en qne está concebido el primer párrafo de la misma signen a los de la partida bau-tismal palabra por palabra, con la sola excepción de la pala-bra “natural” al describir el estado civil del niño y la adición de la palabra “difunto” qne signe al nombre del abnelo materno. Luego se refiere a “la partida qne antecede” para mayor identificación del niño. No existe indicación algnna de frande.
Con anterioridad al año 1885 los cairas párrocos eran los encargados del registro civil y por ende funcionarios públicos, ante quienes se reconocían los hijos naturales, y bastaban sus certificaciones expedidas al efecto para acreditar el acto de reconocimiento. El clero constitnyó un departamento del •Estado basta la fecba en que ocurrió el cambio de soberanía. Además, nuestras cortes de justicia “se inclinan siempre a favor del hijo natural cuando él reconocimiento resulta claro y públicamente, cualquiera que pueda ser la forma en que se verifique, siempre que quede de él constancia autén-tica y fehaciente.” Iturrino v. Iturrino, 24 D. P. R. 474.
En el caso de Péres, Villamil et al. v. Romano et al., 19 D. P. R. 883, esta corte se expresó en los siguientes términos:
* * las cortes se inclinan siempre a favor del hijo natural cuando el reconocimiento resulta claro y públicamente, cualquiera que pueda ser la forma en que dicho reconocimiento se verifique, siempre que quede de él constancia auténtica y fehaciente. Los ape-lantes no nos han citado ningún caso del Tribunal Supremo de Es-paña que sea semejante en absoluto en cuanto a los hechos, y en au-sencia de alguna cita de esta naturaleza debe prevalecer la interpre-tación natural y humana.”
La cuestión allí planteada era respecto de la autenticidad de determinadas firmas dubitadas que aparecían en deter-minados documentos en un procedimiento seguido ante “un juez de paz,” en relación a lo cual esta corte dijo:.
“Oreemos, además, que estos procedimientos habidos en el juz-gado de paz, constituyeron un documento público suficiente. . A pe-*86tición del juez de paz ambas partes expresaron su asentimiento fir-mando el acta. Ningún documento notarial podría ser más solemne.”'
Y otra vez en la misma opinión, (página 884), se dice:
“Además, convenimos con la corte sentenciadora, en que como el origen de este documento procedente del Juzgado de Paz de Carolina, había quedado probado satisfactoriamente, la prueba que había de presentarse para impugnar su autenticidad tendría que ser muy clara. A la vez, este documento es de más de 30 años y parece estar comprendido en las disposiciones'del artículo 102 de la Ley de Evi-dencia, párrafo 33.”
Yéase también el artículo 89 de la propia Ley de Evidencia.
Este procedimiento siguió su curso puramente ex parte basta la fecba en que se dictó la orden declarando sin lugar la solicitud de declaratoria de herederos, en la que el juez dispuso que pasara el expediente al fiscal, “por el interés que pueda tener en este caso El Pueblo de Puerto Rico.” La orden contra la cual se ha establecido el presente recurso de apelación, dictada tres semanas después dispone además que se libre un mandamiento al mársbal de la misma, mandán-dole.a tomar posesión de los bienes que a la sazón se bailaban en poder del administrador interino, a quien a su vez se le re-quería rindiese cuentas de su administración dentro de las cua-renta y ocbo boras. .Del escrito de apelación fué notificado el fiscal y El Pueblo de Puerto Rico compareció por primera vez ante este tribunal, pidiendo que se confirmarse la orden dictada por la corte inferior.
La fraseología de la primera oración del párrafo anterior envuelve cierta reserva por razones que nada tienen que ver con este recurso, por lo cual es innecesario enumerarlas. Los becbos expuestos ban sido relatados como una mera in-dicación del alcance de esta decisión y a fin de evitar posibles interpretaciones erróneas debido al título de la acción y a la manera de designarse las partes en esta apelación, pero no con la intención de implicar que la orden negando la declara-toria de herederos y los procedimientos subsiguientes hayan *87convertido el procedimiento eco parte en uno contencioso. En cnanto a esto, no expresamos opinión alguna.
La orden apelada debe ser revocada y el caso devuelto para ulteriores procedimientos no incompatibles con esta opinión.

Revocada la orden apelada y devuelto él caso para ulteriores procedimientos no incompatibles con la opinión.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
. Los Jueces Sres. Presidente Hernández y Asociado Al-diey no intervinieron en la resolución de este caso.